      Case 3:18-cr-00356-S Document 88 Filed 09/09/19           Page 1 of 13 PageID 494


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA                      §                             Case 3-18-cr-356-S
                                               §
                                               §
                                               §
 v.                                            §
                                               §
 THOMAS D. SELGAS (1)                          §
 MICHELLE L. SELGAS (2)                        §
 JOHN GREEN (3)                                §


                    DEFENDANT’S PROPOSED JURY INSTRUCTIONS


         Defendant, through undersigned counsel, submits the following Proposed Jury

Instructions.

         Section I below contains the Fifth Circuit Court of Appeals Pattern Jury Instructions.

Section II contains instructions requested by the Defendant.




                                           Page 1 of 13
   Case 3:18-cr-00356-S Document 88 Filed 09/09/19                Page 2 of 13 PageID 495


              SECTION I: FIFTH CIRCUIT MODEL JURY INSTRUCTIONS

       The Defendant requests that the Court give the following Fifth Circuit Pattern Jury

Instructions to the Jury.

       1.01 – Preliminary Instructions

       1.02 – Note-Taking by Jurors

       1.03 – Introduction to Final Instructions

       1.04 – Duty to Follow Instructions

       1.05 – Presumption of Innocence, Burden of Proof, Reasonable Doubt

       1.06 – Evidence – Excluding What is Not Evidence

       1.07 – Evidence – Inferences – Direct and Circumstantial

       1.08 – Credibility of Witnesses

       1.09 – Character Evidence

       1.17 – Expert Opinion Testimony

       1.18 – On or About

       1.19 – Caution – Consider Only Crime Charged

       1.22 – Multiple Defendants – Single Count

       1.23 – Multiple Defendants – Multiple Counts

       1.24 – Duty to Deliberate

       1.30 – Similar Acts

       1.43 – Summaries and Charts not Received in Evidence

       1.44 – Summaries and Charts Received in Evidence




                                            Page 2 of 13
   Case 3:18-cr-00356-S Document 88 Filed 09/09/19               Page 3 of 13 PageID 496


SECTION II: DEFENDANT’S PROPOSED INSTRUCTIONS


                                  Proposed Instruction No. 1

Knowingly

The word “knowingly” as the term has been used from time to time in these instructions, means
that the act was done voluntarily and intentionally, not because of mistake or accident.

“Knowingly” means that an act was done voluntarily and not because of mistake or accident. A
defendant who committed an act out of negligence or even gross negligence is not guilty of
criminal conduct.

      Authority: Criminal Pattern Jury Instructions for the 5th Circuit (2015 Ed.), Instruction
No. 1.37




                                           Page 3 of 13
   Case 3:18-cr-00356-S Document 88 Filed 09/09/19             Page 4 of 13 PageID 497


                                 Proposed Instruction No. 2

Presumption of Innocence, Proof Beyond a Reasonable Doubt

Proof beyond a reasonable doubt is evidence that is so convincing that you would be willing to
have other people act on it without hesitation in the most important of your own affairs.
Remember, John Green, Tom Selgas and Michelle Selgas are innocent, and they remain innocent
unless the government proves all charges. All reasonable doubts benefit John Green, Tom Selgas,
and Michelle Selgas and they must prove nothing. For John Green, Tom Selgas, and Michelle
Selgas to be found not guilty you need to decide only that the government failed to prove the
charge beyond a reasonable doubt. The presumption of innocence requires a verdict of not guilty
if the government has not actually proved its charge.

The law does not require John Green, Tom Selgas, or Michelle Selgas to prove their innocence or
to produce any evidence at all

John Green has not been charged on Counts 2 and 3. He is not charged with income tax evasion.

       Authority: Hopt v. People, 120 U.S. 430, 439 (1887); United States v. Faulkner, 488 F.2d
328 (5th Cir. 1974); Atkins v. United States, 240 F.2d 849, 853 (5th Cir. 1957).




                                          Page 4 of 13
   Case 3:18-cr-00356-S Document 88 Filed 09/09/19                Page 5 of 13 PageID 498


                                  Proposed Instruction No. 3

Intent – Conspiracy

Guilt must originate with an intent on the part of the Defendant to commit the crime and such
intent must appear form his or her own acts and conduct. If you have a reasonable doubt as to the
intent of the Defendant to commit the crime charged, you must return a verdict of not guilty.

In determining the question of knowledge or intent on the part of the Defendant, you must ascertain
and determine his or her state of mind from the evidence. If you have a reasonable doubt as to
such intent or knowledge on the party of the Defendant, you must return a verdict of not guilty as
to the Defendant.

       Authority: F. Lee Bailey, Kenneth J. Fishman, Part 13. Charging and Sequestering Jury,
Chapter 83. Elements of the Crime.




                                            Page 5 of 13
   Case 3:18-cr-00356-S Document 88 Filed 09/09/19                 Page 6 of 13 PageID 499


                                Proposed Jury Instruction No. 4

Proof of Membership in the Conspiracy

One may become a member of a conspiracy without full knowledge of all the details of the
conspiracy. On the other hand, a person who has no knowledge of a conspiracy, but happens to act
in a way which furthers some object or purpose of the conspiracy, does not thereby become a
conspirator.

Before the jury may find that the Defendant, or any other person, has become a member of a
conspiracy, the evidence in the case must show beyond a reasonable doubt that the conspiracy was
knowingly formed, and that the Defendant, or other person who is claimed to have been a member,
willfully participated in the unlawful plan, with the intent to advance or further some object or
purpose of the conspiracy.

To act or participate willfully means to act or participate voluntarily and intentionally, and with
specific intent to do something the law forbids, or with specific intent to fail to do something the
law requires to be done; that is to say, to act or participate with the bad purpose either to disobey
or to disregard the law. So, if the Defendant, or any other person, with understanding of the
unlawful character of a plan, knowingly encouraged, advised or assisted, for the purpose of
furthering the undertaking or scheme, the Defendant thereby became a willful participant—a
conspirator.

In determining whether a conspiracy existed, the jury should consider the actions and declarations
of all of the alleged participants. However, in determining whether a particular defendant was a
member of the conspiracy, if any, the jury should consider only his or her acts and statements. A
Defendant cannot be bound by the acts or declarations of other participants until it is established
that a conspiracy existed, and that the Defendant was one of its members.

If you find that the Defendant committed some overt act, but you find that there is no substantial
evidence connecting him or her with the unlawful agreement, you must find the Defendant not
guilty.

Once the conspiracy is ended, whether by failure, success or arrest, admissions made by the other
Defendants or alleged co-conspirators are incompetent as against the Defendant, and you are
instructed to disregard and ignore such admissions.

You are instructed that you may not consider against the Defendant any act or declaration or
statement made by his or her Co-Defendant(s) out of the Defendant’s presence as tending in any
manner to establish the Defendant’s guilt, unless you first find that the following situations exist:

       that the act, declaration or statement was made during the existence of the alleged
conspiracy;

       that the act, statement or declaration was done or made in furtherance of the object of the
       conspiracy; and
                                             Page 6 of 13
   Case 3:18-cr-00356-S Document 88 Filed 09/09/19                   Page 7 of 13 PageID 500




       that the Defendant is shown to have been a member of the conspiracy by his or her own
       acts and statements.

If any of the three situations do not exist, then you may not consider acts and declarations of alleged
co-conspirators against the Defendant.

You are instructed that suspicion, however strong, is never proof under our concept of law and you
may not substitute suspicion for evidence. Any inference of participation in this conspiracy cannot
be made from the mere association between the Defendants.

Mere presence at the scene of an event, knowledge that a crime is being committed, or association
with people involved in a crime does not necessarily establish a conspiracy. You must find a
defendant to have been an active participant rather than a knowing spectator.

In order to find a defendant guilty of conspiracy, you must find beyond a reasonable doubt that he
actively participated in the conspiracy. Mere knowledge of an illegal act on the part of an alleged
co-conspirator is insufficient proof of guilt.

        Authority: Complete Manual of Criminal Forms 3d | August 2018 Update, F. Lee
Bailey, Kenneth J. Fishman; United States v. Gomez, 16 F.3d 1214 (5th Cir. 1994); United States
v. Allred, 867 F.2d 856 (5th Cir. 1989).




                                              Page 7 of 13
   Case 3:18-cr-00356-S Document 88 Filed 09/09/19               Page 8 of 13 PageID 501


                                  Proposed Instruction No. 5

Overt Act

In order to sustain its burden of proof under Count 1 of the Indictment, the Government must prove
beyond a reasonable doubt that one of the members of the alleged conspiracy or agreement
knowingly performed at least one overt act and that this overt act was performed during the
existence or life of the conspiracy and was done to somehow further the goal(s) of the conspiracy
or agreement.

The term “overt act” means some type of outward, objective action performed by one of the parties
to or one of the members of the agreement or conspiracy which evidences that agreement.

You must unanimously agree that the same overt act(s) was committed.

Proof beyond a reasonable doubt of an agreement between two or more defendants to violate the
laws of the United States, together with proof of the commission of one or more of the overt acts
alleged by the indictment to be in furtherance of that agreement, will not warrant your conviction
of such defendants who so agreed, unless you are further convinced, beyond a reasonable doubt,
that the overt act proved was an act which in fact was intended to accomplish the object of the
conspiracy. The fact that an act is alleged in the indictment to be an act in furtherance of a
conspiracy is insufficient. The purpose of the overt act must be proved, not merely alleged.

In considering the conspiracy counts, you are instructed that a conspiracy cannot be proved merely
by proof, beyond a reasonable doubt, that one of the overt acts alleged in fact occurred. A
conspiracy is an agreement or design by two or more persons to violate some law of the United
States. An overt act is an act done to accomplish that design. Both must be proved beyond a
reasonable doubt.


Authority: 18 USC § 371, Manual of Model Criminal Jury Instructions (8th Circuit) § 5.06D;
Complete Manual of Criminal Forms 3d | August 2018 Update, F. Lee Bailey, Kenneth J.
Fishman; United States v Falcone 311 U.S. 205 (1940); Johnson v. United States, 84 F.2d 114 (5th
Cir. 1936); 2 Fed. Jury Prac. & Instr. § 31.07 (5th ed.).




                                           Page 8 of 13
   Case 3:18-cr-00356-S Document 88 Filed 09/09/19               Page 9 of 13 PageID 502


                                  Proposed Instruction No. 6

Statute of Limitations


For you to find the defendant guilty, the government must prove beyond a reasonable doubt that
the offense charged was committed within 6 years of the indictment.

        Authority: 26 U.S.C. § 6531; Toussie v. United States, 397 U.S. 112, 114 (1970); United
 States v. Adam, 296 F.3d 327, 331‒32 (5th Cir. 2001); United States v. Dandy, 998 F.2d 1344, 1355
 (6th Cir. 1993); United States v. Williams, 684 F.2d 296, 299 (4th Cir. 1982); United States v.
 Grammatikos, 633 F.2d 1013, 1022 (2d Cir. 1980); United States v. Cianchetti, 315 F.2d 584
 (2d Cir. 1963).




                                           Page 9 of 13
  Case 3:18-cr-00356-S Document 88 Filed 09/09/19                  Page 10 of 13 PageID 503


                                   Proposed Instruction No. 7

Good Faith

Good faith is a defense to willfulness, even if that good faith belief is objectively unreasonable. If
you find that John Green acted in good faith, you must acquit John Green because his good faith
is inconsistent with his having the intent to defraud or violate the law.

John Green, of course, does not have to prove his good faith, since he does not have to prove
anything. If the government established beyond a reasonable doubt that John Green acted with
specific intent to defraud, then John Green could not have had good faith.

If John Green believed in good faith that what he was doing followed the tax law, he would not
have criminal intent.


       Authority: Cheek v. United States, 498 U.S. 192 (1991); United States v. Montgomery,
 747 F.3d 303, 309 (5th Cir. 2014); United States v. Simkanin, 420 F.3d 397, 410 (5th Cir. 2005);
 United States v. Wisenbaker, 14 F.3d 1022, 1025 (5th Cir. 1994); United States v. Doyle, 956
 F.2d 73, 75-76 (5th Cir. 1992); United States v. Masat, 948 F.2d 923, 931 n.15 (5th Cir. 1991);
 United States v. Burton, 737 F.2d 439, 440 (5th Cir. 1984).




                                             Page 10 of 13
  Case 3:18-cr-00356-S Document 88 Filed 09/09/19                  Page 11 of 13 PageID 504


                                   Proposed Instruction No. 8

Willful

John Green must be found to have acted knowingly and willfully. The word “willfully,” as that
term has been used from time to time in these instructions, means that the act was committed
voluntarily and purposely, with the specific intent to do something the law forbids; that is to say,
with bad purpose either to disobey or disregard the law.

“Willfully” means an act was done with a conscious purpose to violate the law.

Proving willfulness requires negating a defendant's claim of ignorance of the law or a claim that
because of a misunderstanding of the law, he or she had a good-faith belief that he or she was not
violating any of the provisions of the tax laws.


Authority: 5th Circuit Pattern Jury Instructions 1.38 “Willfully”; Cheek v. United States, 498
U.S. 192 (1991); ; United States v. Pomponio, 429 U.S. 10 (1976); United States v. Bishop, 412
U.S. 326 (1973); United States v. Montgomery, 747 F.3d 303 (5th Cir. 2014); United States v.
Miller, 588 F.3d 897 (5th Cir. 2009). Fifth Cir. P.J.C. 2.101, Notes (quoting United States v.
Cheek, 111 S. Ct. 604, 610–11 (1991)), also quoted by United States v. Doyle, 956 F.2d 73, 75–
76 (5th Cir. 1992).




                                            Page 11 of 13
  Case 3:18-cr-00356-S Document 88 Filed 09/09/19                Page 12 of 13 PageID 505


                                  Proposed Instruction No. 9

Fifth Amendment Privilege

       John Green not having testified must not be used against him, considered by you at all, or
even be discussed in your deliberations. The law does not require him to prove his innocence or to
produce any evidence at all.

       Authority: United States v. Montgomery, 747 F.3d 303 (5th Cir. 2014); Hinojosa v.
 Butler, 547 F.3d 285, 291 (5th Cir. 2008).




                                           Page 12 of 13
  Case 3:18-cr-00356-S Document 88 Filed 09/09/19                 Page 13 of 13 PageID 506


                              Proposed Jury Instruction No. 10



Scope of Indictment

John Green is not on trial for anything he may have done other than those acts described in the
indictment.

       Authority: United States v. Montgomery, 747 F.3d 303 (5th Cir. 2014); United States v.
Kidd, 446 F.2d 1385 (5th Cir. 1971) .



        Respectfully submitted on September 9, 2019.

                                             MINNS & ARNETT

                                             /s/ Michael Louis Minns
                                             Michael Louis Minns
                                             State Bar No. 14184300
                                             mike@minnslaw.com
                                             Ashley Blair Arnett
                                             State Bar No. 24064833
                                             ashley@minnslaw.com
                                             9119 S. Gessner, Suite 1
                                             Houston, Texas 77074
                                             Telephone: (713) 777-0772
                                             Telecopy: (713) 777-0453
                                             Attorneys for John Green




                                CERTIFICATE OF SERVICE

       This is to certify that on this the 9th day of September 2019, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.



                                             /s/ Ashley Blair Arnett
                                             Ashley Blair Arnett
                                             Attorney for Defendant, John Green

                                           Page 13 of 13
